Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Generates Cash Flow from Operations of $41 million in the Second Quarter VANCOUVER, Aug 1 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; AMEX: NXG) today reported cash flow from operations of $40,859,000 or $0.16 per diluted common share for the second quarter of 2008. << Second Quarter 2008 Highlights - Total gold production of 83,561 ounces at Northgate's three operating mines at an average net cash cost of production of $423 per ounce of gold. - Gold production for the Kemess South mine was 46,124 ounces at a net cash cost of $92 per ounce. - Released exploration results at Young-Davidson, confirming the continuity of mineralization in the deposit and bringing the Project closer to its total resource goal of 3 million ounces of gold. - Completed a NI 43-101 Preliminary Assessment Report for the Young- Davidson project outlining production of 1.75 million recoverable ounces of gold over a 12-year mine life at an average cash cost of $405 per ounce. - Achieved excellent, high-grade drill results at Stawell's Golden Gift 6 exploration area. - Completed the conversion to owner mining from contractor mining at the Fosterville Gold mine. >> Ken Stowe, President and CEO, stated, "The second quarter saw considerable progress made on a number of fronts. At Kemess, gold production easily exceeded the revised forecast due to the continued strong performance in both the mining and milling departments, and generated almost $65 million in cash flow from operations. With strong production forecast in the fourth quarter of this year and high metal prices, we will continue to generate significant cash flow to fund our various growth initiatives. At Young-Davidson, we recently issued two important press releases. First, we released the results of the Preliminary Assessment Report, which outlines a 12-year mine life with average annual production of 158,000 ounces of gold per year at a cash cost of $405 per ounce. Second, we released very positive drill results from our 2008 drill program, which we expect will significantly increase the resource base upon which the project feasibility study will be based. At Stawell, our aggressive $7 million exploration program continued to follow up on the excellent initial drill results in the Golden Gift 6 zone and examined a number of other in-mine and near-mine targets. At the same time, a number of strategic capital investments are underway to improve the operation for the longer term. At Fosterville, the conversion to owner mining went very smoothly with completion ahead of schedule at the end of May. Underground development at the mine is now ramping up nicely with the ultimate objective of increasing mining rates and gold production in the last quarter of 2008. In addition, in order to speed up the evaluation and engineering of metallurgical improvements, a pilot plant was constructed and commissioned on site in late May. Testing to date has demonstrated the potential to improve gold recovery by approximately 10%. Engineering of the necessary process plant modifications is presently underway with a planned implementation date in the first quarter of 2009." Executive Overview Financial Performance Northgate Minerals Corporation recorded consolidated revenue of $138,880,000 in the second quarter of 2008, compared with consolidated revenue of $80,878,000 in the same period last year. Net earnings for the quarter were $1,085,000 or $0.00 per diluted common share, compared with net earnings of $8,647,000 or $0.03 per diluted common share during the corresponding quarter of 2007. Net earnings in the most recent quarter were lower than they are expected to be in future quarters due to the low gold output from the recently acquired Australian operations. The low output was combined with temporarily higher costs as Northgate implemented various improvement projects in order to rectify a number of production challenges, which were inherited from the previous owner. These projects are being undertaken to set the operations up for long-term success, and are now possible due to Northgate's strong financial position relative to the previous owner. Cash flow from operations after changes in working capital was $40,859,000 or $0.16 per common share compared with $43,685,000 or $0.17 per diluted common share during the second quarter of 2007. Per share data is based on the weighted average diluted number of shares outstanding of 255,745,076 in the second quarter of 2008 and 255,317,140 in the corresponding period of 2007. As of July 31, 2008, the
